'>l,' '
         '   ._,
                   .
                       .    ~
                                  i
                                ·-:.-'
                           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Casi (Modified)



                                                                      UNITED STATES DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                                     United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                                          V,                                               (For Offenses Committed On or After November I, 1987)


                                                Denilson Salomon Rivera-Paxtor                                             Case Number: 3:19-mj-24179




                           REGISTRATION NO. 90865298
                                                                                                                                                          OCT 16 2019
                           THE DEFENDANT:
                            ~ pleaded guilty to count(s) _l~o::.f-=C~o~m~p~lai":'.·~nt:__ _ _ _ _ _ _ _ _--l-s.ooc=FtLE,!IR;FK!N,rEU>ll.So'l,'RD!l:IS:+T--CRlf:IC--CT'.ACl..lOIJ;JUOIRR!TI/JA.-I-
                            •            was found guilty to count(s)                                            BY                      DEPUTY
                                         after a plea of not guilty.
                                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                           Title & Section                         Nature of Offense                                                                           Count Number(s)
                           8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                 1
                            •            The defendant has been found not guilty on count( s)
                                                                                                                -------------------
                            •            Count(s) - - - - - - - - - - - ' - - - - - - - - - dismissed on the motion of the United States.

                                                                       IMPRISONMENT
                                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                           imprisoned for a term of:

                                                            /'l( TIME SERVED                                        • _________ days
                                ~
                                Assessment: $10 WAIVED          ~ Fine: WAIVED
                            ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                            the defendant's possession at the time of arrest upon their deportation or removal.
fJ, ·.                      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                                                                                                                                                                                                    -~
                           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify try~ court and
                           United States Attorney of any material change in the defendant's economic circumstances.              W




                                                     Ac              l/ ;Jl                                           Wednesday, October 16, 2019
                                                                                                                      Date of Imposition of Sentence

                                ' d /                ,_,~    / /     A.,,_,1,,._//  .
                           R ece1ve [ I
                                              DUSM
                                                          ./),/ '··)
                                                                      .
                                                                               .. ·
                                                                                                                      ,1'?Ji:ARRYM KURll iN
                                                               v                                                      UNITED STATES MAGISTRATE JUDGE

                                                                i,

                           Clerk's Office Copy                                                                                                                            3: 19-mj-24179
